Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/13/2021 has been entered.

Response to Arguments
Applicant’s arguments, see Applicant’s remarks, filed 4/13/2021, with respect to the rejection(s) of claim(s) 1-14 under 35 USC 102a1 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Menezes et al (US Publication No.: 20030061023) in view of Wu (US Publication No.: 20200036659), further in view of Mikolov (Publication Title: Efficient Estimation of Word Representations in Vector space).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1,13,14 recites the limitation “learning word vectors in which each word is represented by a qualified continuous value with respect to a plurality of dimensions which is each feature element among words in the segmented word groups”. The highlighted portion of the limitation is unclear and indefinite. What does the limitation “each word” refer to? Is a “plurality of dimensions” associated with a matrix of each word represented by a qualified continuous value or dimensions of feature elements of words? For these reasons, the claimed language fails to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 2-12 are rejected as per the rejection of the independent claim.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Menezes et al (US Publication No.: 20030061023) in view of Wu (US Publication No.: 20200036659), further in view of Mikolov (Publication Title: Efficient Estimation of Word Representations in Vector space).
	Claim 1, Menezes et al discloses 
receiving a word (Fig. 2, label 250);
generating a first and a second vectors (Fig. 2, label outputs from label 224,226) according to the received word (the outputs from labels 224,226 are generated based on label 250) by applying a first and a second corpus models each to the received word (Fig. 2, label 218,238,240,210,242,212 as the first corpus models, labels 240,216,214,220 as the second corpus model, Labels 224,226 performs functionalities on label 250 using the corpus models, label 218,220. Paragraph 61 discloses the transfer mapping database includes transfer mappings of basically link words and/or logical forms in one language to words and/or logical forms in the second language. Paragraph 57 discloses multi-word pairs are found in the updated bilingual dictionary.), 
each of a first corpus and a second corpus being a collection of a plurality of sentences (Fig. 2, label 230,232 shows the first and second corpus.), 
each of the first and the second corpus models being generated by segmenting sentence groups included in each of the first and the second corpus into words (Fig. 2, label 218,220 is generated by segmenting or parsing the sentences found in label 230,232.) through a morphological analysis (Fig. 2, label 204,206 performs 
generating a new third vector (label 258) according to the received word based on the generated first and second vectors (Fig. 2, label 258 is generated according to and based on 250,224,226,256.).
Although Menezes et al fails to disclose “learning word vectors in which each word is represented by a quantified continuous value with respect to a plurality of dimensions which is each feature element among words in the segmented word groups”, Wu discloses computing Word2vec cosine similarity score based on, such as, positions of words in sentences. (paragraph 84) Fig. 6, label 620 shows the matrix of a plurality of dimensions where each word is represented by a quantified continuous value (Fig. 6, label 620, cosine similarity) with respect to a plurality of dimensions which is each feature element among words (Fig. 6, label 620 shows the matrix of cosine similarity with respect to feature elements such as seed word and the word in the sentence as per paragraph 84.) Such Word2vec can be used to align words in different languages (bilingual) as shown in Fig. 6, label 630,640. It would be obvious to one skilled in the art before the effective filing date of the application to modify Menezes et al’s statistical word association learner as shown in Fig. 1 by incorporating Word2vect to determine similarity of words as disclosed by Wu so to determine word association scores between 
Claim 2, Menezes et al discloses in the process for generating the third vector, the generated first and second vectors are connected to generate the third vector (Fig. 2, label 258 is generated via the process, labels 222,252,224,254,226 that is connected to label 218,220.).
Claim 3, Menezes et al discloses in the process for generating the third vector, the third vector is generated by computing the generated first and second vectors (Fig. 2, label 258 based on labels 218,220, which indicates labels 218,220 is computed.).
Claim 4, Menezes et al discloses in the process for generating the first and the second vectors, the second vector different from the first vector in dimension is generated (label 218 transfer mappings (paragraph 61) and label 220 includes multi-word pairs. Depending on the generation of 218,220 as shown in Fig. 2, the dimension of the database 218 and dictionary 220 would be different.).
Claim 5, Menezes et al discloses in the process for generating the first and the second vectors, when determining that the received word is an unknown would not included in the first or the second conversion parameter, a vector indicating that the received word is unknown word is generated (Fig. 3b shows the multi-word mappings generated at label 224 and includes sublinks and links that are unknown to label 230,232 and provided by the source sentence.). 
Claim 6, Menezes et al discloses in the process for generating the first and the second vectors, a zero-vector or a random number vector is generated as a vector indicating that the received word is the unknown word (Fig. 3b shows the links are mapped to * indicating zero vector.).

Claim 8, Menezes et al discloses the process further including generating a vector indicating that the received word is the unknown word through learning processing using a combination of the first and the second vectors. (Fig. 3b shows mappings of the received word and indication of link and sublinks via mapping to *. Label 256,258 is generated according to the combination of the outputs from label 224,226.) 
	Claim 9, Menezes et al discloses obtaining determination results of the received word and the sentences to be determined from the third vector (Fig. 2, labels 256 are the determination results of the received word, label 250 and the target sentences to be determined from 256 and all source sentences 250.), by using a learning model that has performed learning on features of words or phrases included in a plurality of sentences to be determined (Fig. 2, label 208 as a learning model learning on outputs from label 230,204,234,232,206,236. Label 224 determines the words in the sentences of label 230,232 that match the sentences to be determined, 250.).
	Claim 10, Menezes et al discloses in the process for obtaining the determination results, any one of or a combination of two or more of the first, the second and the third vectors is selected to obtain determination results of the received word and the 
	Claim 11, Menezes et al discloses in the process for receiving, text data including a plurality of words are received (Fig. 2, label 250,230,232), 
	in the process for generating the first and the second vectors, the first and the second vectors according to the text data are generated (Fig. 2, label 218,220 is generated according to label 230,232), and
	in the process for generating the third vector, a new third vector according to the text data is generated (Fig. 2, label 258 is generated from label 256,226).
	Claim 12, Menezes et al discloses in the process for generating the first and the second vectors (Fig. 2, label outputs from label 224,226), a third corpus model generated from a third corpus (Fig. 2, label 240 is in the process for generating the first and second vectors. Such label is a corpus or bank of multi-word pairs. Label 222 performs analysis on the source sentence 250 and the third corpus model is generated from label 240. Fig. 3a-3c shows the third corpus model. (paragraph 64 discloses the use of multi-word mappings refers to the multi-word pairs from label 240.) is further applied to the received word to further generate a fourth vector according to the word (Fig. 2, label 222 is performed on the source sentence, 250 to generate an output. Paragraph 62 discloses label 222 creates a source logical from 252 from 250.), and
	in the process for generating the third vector, a new third vector according to the received word is generated based on the fourth vector in addition to the generated first and second vectors (Fig. 2, label 258 is newly generated according to label 250,222,224,226,256,240.).
Claim 13, Menezes et al discloses 

generating a first and a second vectors  according to the received word (Fig. 2, label outputs from label 224,226) according to the received word (the outputs from labels 224,226 are generated based on label 250) by applying a first and a second corpus models each to the received word (Fig. 2, label 218,238,240,210,242,212 as the first corpus models, labels 240,216,214,220 as the second corpus model, Labels 224,226 performs functionalities on label 250 using the corpus models, label 218,220. Paragraph 61 discloses the transfer mapping database includes transfer mappings of basically link words and/or logical forms in one language to words and/or logical forms in the second language. Paragraph 57 discloses multi-word pairs are found in the updated bilingual dictionary.), by a processor (Fig. 1, label 120, Fig. 2 shows the processor.), 
each of a first corpus and a second corpus being a collection of a plurality of sentences (Fig. 2, label 230,232 shows the first and second corpus.), 
each of the first and the second corpus models being generated by segmenting sentence groups included in each of the first and the second corpus into words (Fig. 2, label 218,220 is generated by segmenting or parsing the sentences found in label 230,232.) through a morphological analysis (Fig. 2, label 204,206 performs morphological analysis or parsing of the sentences of label 230,232 to words found in label 218,220.)  and learning word vectors in distributed representation for the segmented word groups (Fig. 2, label 208 scores the words parsed from label 204,206 and generates label 238,240 with scores. (Paragraph 73 discloses word association scores for each pair of content words consisting of a word of language L1 that occurs in a sentence aligned in  the bilingual corpus to a sentence of language L2 in which the other word occurs.); and

Although Menezes et al fails to disclose “learning word vectors in which each word is represented by a quantified continuous value with respect to a plurality of dimensions which is each feature element among words in the segmented word groups”, Wu discloses computing Word2vec cosine similarity score based on, such as, positions of words in sentences. (paragraph 84) Fig. 6, label 620 shows the matrix of a plurality of dimensions where each word is represented by a quantified continuous value (Fig. 6, label 620, cosine similarity) with respect to a plurality of dimensions which is each feature element among words (Fig. 6, label 620 shows the matrix of cosine similarity with respect to feature elements such as seed word and the word in the sentence as per paragraph 84.) Such Word2vec can be used to align words in different languages (bilingual) as shown in Fig. 6, label 630,640. It would be obvious to one skilled in the art before the effective filing date of the application to modify Menezes et al’s statistical word association learner as shown in Fig. 1 by incorporating Word2vect to determine similarity of words as disclosed by Wu so to determine word association scores between words using Word2vect to determine similarities between words, hence improve accuracy and minimize computational complexity. (Mikolov, page 2, section 2)
Claim 14, Menezes et al discloses
a processor (Fig. 1, label 120, Fig. 2) configured to: 
receive a word (Fig. 2, label 250);
generate a first and a second vectors according to the received word (Fig. 2, label outputs from label 224,226) according to the received word (the outputs from labels 
each of a first corpus and a second corpus being a collection of a plurality of sentences (Fig. 2, label 230,232 shows the first and second corpus.), 
each of the first and the second corpus models being generated by segmenting sentence groups included in each of the first and the second corpus into words (Fig. 2, label 218,220 is generated by segmenting or parsing the sentences found in label 230,232.) through a morphological analysis (Fig. 2, label 204,206 performs morphological analysis or parsing of the sentences of label 230,232 to words found in label 218,220.) and learning word vectors in distributed representation for the segmented word groups (Fig. 2, label 208 scores the words parsed from label 204,206 and generates label 238,240 with scores. (Paragraph 73 discloses word association scores for each pair of content words consisting of a word of language L1 that occurs in a sentence aligned in  the bilingual corpus to a sentence of language L2 in which the other word occurs.); and
generate a new third vector (label 258) according to the received word based on the generated first and second vectors (Fig. 2, label 258 is generated according to and based on 250,224,226,256.).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA WONG whose telephone number is (571)272-6044.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on (571) 272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LINDA WONG/Primary Examiner, Art Unit 2656